IN THE COURT OF APPEALS OF IOWA

                                   No. 16-2004
                               Filed April 19, 2017


CLINTON JOSEPH JANSSEN,
     Petitioner-Appellant,

vs.

HEATHER ANN WITCRAFT,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Franklin County, DeDra L.

Schroeder, Judge.



      Father appeals from determination of child support.        REVERSED AND

REMANDED.




      Sarah A. Reindl of Reindl Law Firm, Mason City, for appellant.

      Brian D. Miller of Miller & Miller, P.C., Hampton, for appellee.



      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                       2


MCDONALD, Judge.

      Clinton Janssen appeals from the economic provisions of an order

establishing custody, visitation, and child support. On appeal, Janssen contends

the district court erred in calculating his monthly income for the purposes of

calculating child support.   We agree.      Before applying the child support

guidelines, the district court must determine each parent’s net monthly income.

In re Marriage of McKamey, 522 N.W.2d 95, 98 (Iowa Ct. App. 1994). The court

determines each parent’s income based on the most reliable evidence on record.

See In re Marriage of Wade, 780 N.W.2d 563, 566 (Iowa Ct. App. 2010). In this

case, the district court calculated Janssen’s net monthly income without taking

into account Janssen is undisputedly subject to regular layoffs, thereby

significantly overstating Janssen’s income. Under the circumstances, the district

court should have used Janssen’s actual income, as reflected in his tax returns,

rather than imputed income. We remand this matter for recalculation of child

support based on Janssen’s annual income of $33,908.

      REVERSED AND REMANDED.